Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-9 are pending.

Claim objection
For claim 1: it has been held that an element is “capable of” (or “adapted”) performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute limitations in any patentable sense. In re Hutchinson, 69 USPQ 138.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the limitation "from a first temperature T1 to a second temperature T2 (>T1),”, however, it is not clear how to interpret T2 (>T1) expression.  Perhaps, Applicant should replace it with --from a first temperature T1 to a second temperature T2, wherein T2 > T1,--

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kono (JP 2017-102207).

the optical scanning device [0001] comprising: 
  a light source 61, fig. 3; [0025];
a light source driver 62, [0025] that provides the light source with a drive current, on which a bias current that fluctuates according to temperature change is superimposed, for emitting light from the light source [0025-0026, 0028]; and
a bias current adjuster (structure of bias current control unit 64, temperature detection unit 65 and current setting resistance unit 63, fig. 3) that provides the light source driver with a bias control signal (signal at a terminal 621) for adjusting a magnitude of the bias current [0029-0030],
wherein the bias current adjuster includes a current value adjusting member (temperature detection unit (thermistor [0033]) 65) that is capable of changing the magnitude of the bias control signal according to temperature change see fig. 3, [0030, 0033-0034], and
wherein the bias control signal (signal at the terminal 621) that has automatically changed according to temperature change of the current value adjusting member 65 is provided to the light source driver [0030, 0033-0034], so that the light source driver makes the magnitude of the bias current to be superimposed fluctuate, based on the provided bias control signal, fig. 5.

For claim 5: Kono discloses that the thermistor is placed in a vicinity of the light source 61, [0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 6-7 is/ are rejected under U.S.C. 103 as being unpatentable over Kono in view of Ogura (US 2014/ 0138372).  
Kono discloses the optical scanning device as stated above.
For claims 3-4: Kono discloses the bias current adjuster that includes one thermistor and one fixed resistor, fig. 3.
Kono is silent so as to having thermistor and fixed resistor connected in series.
Ogura discloses a thermistor 419 and a fixed resistor 423 connected in series, fig. 4. Ogura discloses a plurality of thermistors 419-422 and one or more fixed resistor(s) 423-426, fig. 4.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kono, so as to have the thermistor and the fixed resistor connected in series and/or the plurality of thermistors and one or more fixed resistor(s), as taught by Ogura, in order to obtain optimal/ predetermined current versus temperature range and as a matter of design consideration that involves only routine skills in the art.


Kono is silent so as to selection of a resistance value of the thermistor that decreases by a predetermined resistance change amount according to the temperature rise.
Examiner takes Official notice that thermistor having resistance value decrease by a predetermined resistance change amount according to the temperature rise (thus, bias current increase) is well known in the art, (e.g. see Ogura [0036]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kono, so as to select the thermistor having the resistance value of the thermistor decrease by a predetermined resistance change amount according to the temperature rise, in order to obtain optimal/ predetermined driving current, thus, optimal light from the light source independent of temperature. It is also considered that such selection is a matter of design consideration and involves only routine skills in the art.
The further limitation(s) of the claim 6-7 that at least “a change amount ΔR of a total resistance value of the bias current adjuster is calculated, the change amount ΔR corresponding to a current change amount of the bias current that increases while the temperature of the light source changes from a first temperature T1 to a second temperature T2 (>T1), and wherein such a thermistor whose resistance value changes by the change amount ΔR while the temperature of the thermistor changes from the first 
in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.' In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)."

Allowable Subject Matter
Claim 9 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852